Citation Nr: 0637277	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
a January 1991 rating action that denied a rating in excess 
of 10 percent for residuals, gunshot wound of the right calf.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1954.  

In April 2004, the Board of Veterans' Appeals (Board) issued 
a decision finding that a timely substantive appeal had not 
been filed with respect to a January 1991 rating decision 
which denied a rating in excess of 10 percent for residuals 
of a gunshot wound of the right calf.  The veteran appealed 
that decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In April 2006, the 
Court ordered the case remanded to the Board.  In the Order 
the Board was directed to issue a decision as to whether a 
July 1991 letter constituted a written request for an 
extension of time to file his substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, the Court has directed that VA consider 
whether under 38 C.F.R. § 3.109(b), a July 1991 document from 
the veteran constituted a written request for an extension of 
time to file a substantive appeal in connection with a June 
1991 statement of the case, that had followed the veteran's 
January 1991 notice of disagreement with a January 1991 
rating action. 

Accordingly, the case is REMANDED for the following action:

The RO should enter a determination as to whether 
under 38 C.F.R. § 3.109(b), the veteran's July 1991 
VA Form 21-4138, on which he requested his claim 
for an increased rating for his right calf gunshot 
wound be deferred pending the outcome of his 
recently raised claim concerning a gunshot wound to 
the right arm, constituted a request for an 
extension of time, for good cause, to file a 
substantive appeal to perfect an appeal of a 
January 1991 rating action that addressed the 
evaluation of his right calf gunshot wound.  

    A.  If it is determined the veteran's 
July 1991 document was not a request for 
an extension of time, for good cause, to 
file a substantive appeal, a supplemental 
statement of the case with appropriate 
legal citations should be issued 
reflecting this determination, after which 
the case should be returned to the Board.  

    B.  If it is determined the veteran's 
July 1991 document was a request for an 
extension of time for good cause, to file 
a substantive appeal, the RO should enter 
a determination on that request; 

        (i) if that determination is 
unfavorable, a supplemental statement 
of the case with appropriate legal 
citations should be issued reflecting 
that determination, after which the 
case should be returned to the Board.  

        (ii) if that determination is 
favorable, the veteran should be given 
a fixed time within which to file a 
substantive appeal, and if that occurs, 
a decision should be entered on the 
underlying claim after any appropriate 
development.  If the veteran remains 
dissatisfied with that result, the 
matter then should be returned to the 
Board upon completion of all 
appropriate due process.  

    C.  If an extension of time is granted 
to file a substantive appeal, and the 
veteran does not respond, the case should 
be returned to the Board, after a 
supplemental statement of the case is 
issued.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


